Citation Nr: 1710776	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD) rated as 10 percent disabling. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty with the United States Army Reserve from August 2001 to December 2001, February 2003 to January 2004, and from June 2004 to June 2005 with service in Southwest Asia.  He enlisted in the Army National Guard in October 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a December 2014 decision, the Board awarded a 10 percent initial rating, but not higher, for the Veteran's service-connected GERD and denied service connection for bilateral hearing loss.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued a memorandum decision vacating and remanding the Board's March 2016 decision to the extent it denied an initial rating in excess of 10 percent for GERD and denied service connection for bilateral hearing loss.  The appeal has now returned to the Board for further action.

The Veteran also initiated appeals with respect to the agency of original jurisdiction's (AOJ's) denial of entitlement to service connection for tinnitus and a low back disability in the April 2012 rating decision.  Service connection for these conditions was awarded in a December 2012 rating decision with initial 10 percent evaluations assigned effective January 27, 2012.  The award of service connection constitutes a complete grant of the benefits on appeal and the claims for entitlement to service connection for tinnitus and a low back disability are not before the Board. 

The issue of entitlement to an increased initial rating for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all doubt in his favor, the Veteran's bilateral hearing loss disability is etiologically related to in-service acoustic trauma consistent with his combat service in Iraq.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral hearing loss as it was incurred due to noise exposure during his active duty service in Iraq.  He reports consistent exposure to loud noises associated with combat from gunfire, explosions, large vehicles, and a generator outside his tent.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The record clearly establishes the presence of a current bilateral hearing loss disability.  An audiogram performed during a March 2012 VA audiological examination demonstrated pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
10
15
LEFT
10
10
15
15
55

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  Thus, the Veteran has clearly manifested a bilateral hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  

While there is no documentation of a hearing loss disability during service, personnel records show that the Veteran served as an infantryman and a large vehicle driver in Iraq and is a recipient of the Combat Action Badge.  The noise exposure described by the Veteran is consistent with the circumstances of his combat service.  38 U.S.C.A. § 1154(b).  The Board therefore finds that the evidence establishes the presence of a current disability and in-service injuries, i.e. acoustic trauma.  

With respect to the Veteran's in-service noise exposure, in Reeves v. Shinseki, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) found that the combat presumption contained within 38 U.S.C.A. § 1154(b) not only applied to a combat injury, but also the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (holding that the Board was required to apply the section 1154(b) presumption to the Veteran's claimed acoustic trauma during service and the separate question of whether he suffered permanent hearing loss while on active duty).  Therefore, the Board must determine whether 38 U.S.C.A. § 1154(b) establishes the onset of chronic hearing loss during service.  See Id.  Section 1154(b) provides that service connection for the in-service injury can only be rebutted by clear and convincing evidence to the contrary.  

The Veteran has reported experiencing some loss of hearing during service and is considered competent to describe the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  In a statement accompanying the June 2012 notice of disagreement (NOD), the Veteran reported experiencing a decrease in hearing acuity following several specific instances of in-service noise exposure, including an explosion from an improvised explosive device (IED) and the firing of a .50 caliber gun.  He did not seek treatment for hearing loss either during or after service, and the earliest reports of hearing loss date from the February 2012 claim for VA compensation, seven years after his discharge from active duty.  Additionally, the Veteran denied experiencing hearing loss during Reserve and National Guard examinations in June and September 2007.  However, the Board observes that the entrance and separation examinations for the Veteran's period of active duty from June 2004 to June 2005 are not of record and there is no objective evidence indicating whether his hearing worsened during this period of service.  

The Veteran's lay reports of hearing loss during service are credible and the record does not contain clear and convincing rebutting the onset of chronic hearing loss during service.  To the extent there is some evidence, including the medical opinion of a March 2012 VA examiner, weighing against the claim for service connection and indicating a post-service onset of hearing loss, the Board will resolve any doubt in favor of the Veteran and find that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 1154(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 


REMAND

To ensure compliance with the Court's March 2016 memorandum decision, this case must be remanded to clarify the findings of the March 2012 VA examiner with respect to the Veteran's sleep disturbance due to esophageal reflux, to include the severity and frequency of the reported "heartburn symptoms" and nocturnal coughing.  The March 2012 VA examination is now over five years old, and clarification by the same examiner may not be possible.  If this is the case, a new VA examination should be conducted to determine the severity of the Veteran's service-connected GERD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination to determine the severity of the service-connected GERD.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should describe all manifestations of the Veteran's GERD.  The examiner must determine whether the Veteran's esophageal reflux causes sleep disturbance, and if so, clearly describe the frequency and duration of the symptoms that cause such disturbance.  

The examiner should also determine whether the Veteran's disability results in epigastric distress, specifically, dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health; and whether any such symptoms are persistently recurrent.

Additionally, the examiner should also indicate whether the Veteran's disability results in pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

A complete rationale should be provided for all expressed opinions.

2.  After completion of the above, readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


